Citation Nr: 0211641	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 1, 1999 for 
the grant of a permanent and total disability rating for 
pension purposes.

(The issue of whether there is new and material evidence to 
reopen a claim for service connection for a psychiatric 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This decision addresses only the issue of entitlement to an 
effective date prior to June 1, 1999 for the grant of a 
permanent and total disability rating for pension purposes.

Further development will be conducted on the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a psychiatric pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  In April 1989 the Board denied entitlement to a permanent 
and total disability rating for pension purposes.

2.  The veteran's claim for pension benefits was received on 
June 1, 1999.

3.  The veteran was permanently and totally disabled as of 
June 1999.

4.  In March 2000 the RO granted service connection for a 
permanent and total disability rating for pension purposes 
and correctly assigned the effective date of June 1, 1999, 
the date of receipt of the claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 1999 for 
the grant of a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and an August 2001 letter from the RO to the veteran.  
Additionally he was informed of the VCAA in a June 2001 Board 
remand.  The August 2001 letter also informed him that the VA 
would obtain any records he identified.  Furthermore, all 
pertinent records identified by the veteran concerning the 
current issue on appeal have been obtained.  The Board finds 
that the provisions of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's original application for pension benefits was 
received in June 1985.  Received in April 1987 was an award 
letter from the Social Security Agency (SSA) dated in 
September 1986 which shows that the veteran was awarded 
Supplemental Security Income effective from June 1985.

The Board denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes in 
December 1986 and April 1989.  These decisions are final.  
38 U.S.C.A. § 7104 (West 1991).  

Received in November 1995 was an Application for Pension or 
Compensation, VA Form 21-526.  In that portion of the 
application which was to be completed if the veteran was 
applying for non-service-connected pension benefits, the 
veteran wrote "N/A".

Received on June 1, 1999 was the veteran's claim for 
entitlement to a permanent and total disability rating for 
pension purposes.  Accompanying this application was a 
medical record from a state facility dated on June 4, 1998, 
which is to the effect that the veteran had been hospitalized 
pursuant to the penal code.  He had a history of 
hallucinations, delusions, paranoia, cognitive deficits, and 
assaultive behavior.  He has admitted to a recent history of 
hallucinations, paranoia, and depression.  It was remarked 
that the veteran could not be safely and effectively treated 
in the community.  Further inpatient psychiatric treatment 
was recommended.  

The diagnoses were paranoid schizophrenia, cognitive 
disorder, substance abuse in a controlled environment, 
antisocial personality disorder, and status post gunshot 
wound to the base of the skull.  In a June 5, 1998 document, 
it was stated that the parolee/patient had a severe mental 
disorder as defined by the penal code, which was not in 
remission and not controlled by psychotropic medication or 
psychosocial support.  He represented a substantial danger of 
physical harm to others.

Beginning in June 1999 the veteran received treatment at VA 
facilities for his disabilities, including his psychiatric 
illness.  He was hospitalized at a VA facility in June 1999 
for his psychiatric illness.  The clinical history reflects 
that he was convicted of armed robbery in 1988 and had been 
in state penal facilities since that time.  The veteran 
stated that he had no memory of the incident.  He returned to 
live with his mother in April 1999.  On admission he reported 
an increase in his auditory hallucinations.  While 
hospitalized his condition stabilized.  

He was discharged in July 1999 with diagnoses of 
schizophrenia, paranoid type, substance abuse in full 
remission, hepatitis A and C with elevated liver enzymes, 
history of back pain, obesity, extrapyramidal side affects, 
status post gunshot wound to the head with residual bullet.  
It was remarked that he was unemployable and that he was 
competent.  He was hospitalized in January 2000 for his 
psychiatric illness.  On discharge it was again remarked that 
he was unemployable and that he was competent.  

In March 2000 the RO granted service connection for a 
permanent and total disability rating for pension purposes 
based on an extra-scheduler evaluation.  His disabilities 
were rated as follows: schizophrenia, paranoid type, 30 
percent; and immature personality, tinnitus, back injury, 
chronic headaches, injury to the right upper chest, gunshot 
wound to the right side of the skull, hepatitis A and C, each 
evaluated as 0 percent disabling.  The RO assigned the 
effective date of June 1, 1999.

In August 2001 the RO requested the veteran to complete the 
release of information forms in order to obtain all medical 
records concerning treatment for his psychiatric illness.  No 
response was received from the veteran concerning this 
request.  

In his notice of disagrrement received on May 1, 2000, the 
veteran claimed retroactive pension benefits.  He indicated 
that he filed his original claim for pension benefits in 1985 
when he was hospitalized at a VA facility for his psychiatric 
disorder.  He maintains that due to his condition he was 
unable to follow-up on his original and subsequent claims.  
In his substantive appeal he states that he was awarded 
disability benefits by the SSA at that time.  He requests an 
effective date of June 1985.  


Analyisis

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).

For a claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) the date of receipt of the claim.  
38 C.F.R. § (b)(1)(ii).

If, within one year from the date on which the veteran first 
became permanently and totally disabled, the veteran files a 
claim for a retroactive award and establishes that a physical 
or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled, the disability pension may be effective from the 
date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  For the purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do not apply.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2001).

To summarize, the record shows that the veteran was able to 
appeal denials of pension benefits to the Board on two 
occasions.  The Board denied these claims in December 1986 
and April 1989.  These decisions are final absent clear and 
unmistakable error.  38 U.S.C.A. § 7104.  The veteran did 
submit in November 1995 an Application for Pension or 
Compensation, VA Form 21-526.  However, it is clear from the 
way the application was completed by the veteran that he was 
claiming service-connected benefits only.  

The evidence shows that veteran filed a claim for pension 
benefits which was received at the RO on June 1, 1999.  The 
medical evidence reflects continuous treatment at VA 
facilities primarily for his psychiatric illness beginning in 
June 1999.  These and subsequent VA records have indicated 
that the veteran was both competent and unemployable.  Based 
on the available medical evidence the Board finds that the 
veteran was permanently and totally disabled as of June 1999 
when he began receiving treatment for his psychiatric 
disorder.  Thus, the RO correctly assigned an effect date of 
June 1, 1999, the date of receipt of claim.  There is no 
basis for an effective date earlier than June 1, 1999.  
Accordingly the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an effective date prior to June 1, 1999 for 
the grant of a permanent and total disability rating for 
pension purposes is denied.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

